Citation Nr: 0921782	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to May 27, 2005 for a 
10 percent rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and March 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in April 2009.  
A transcript of this hearing is associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for a compensable rating for service-
connected hearing loss was received on May 4, 2004.  

2.  The date entitlement arose for an increased 10 percent 
rating for hearing loss was not prior to May 27, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 27, 2005 for 
a 10 percent rating for hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400(o), 4.85 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(o)(1) (2008).  An exception to that 
rule applies where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date." 38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2008).  See 38 C.F.R. § 3.400(o)(2) (2008); Harper v. Brown, 
10 Vet. App. 125 (1997).  In all other cases, the effective 
date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  See 38 C.F.R. § 
3.400(o)(1) (2008); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 
(Oct. 22, 1998).  

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

History and Analysis

An August 1978 rating decision granted the Veteran service-
connection with a noncompensable rating for hearing loss, 
effective June 1, 1978.  The Veteran filed a claimed for an 
increased rating for his hearing loss in May 2004.  

By a rating decision dated in October 2005, the Veteran's 
service connected hearing loss was increased from 0 to 10 
percent disabling, effective May 27, 2005.  The Veteran filed 
a notice of disagreement appealing the effective date of the 
10 percent disability evaluation. 

The Board recognizes that there are VA treatment records in 
the claims file from during the year prior to the May 2004 
filing of a claim for increase.  However, none of the records 
reflect detailed evidence relating to hearing loss that could 
justify an increase in the Veteran's disability rating.  The 
more detailed medical evidence begins in 2004, subsequent to 
the Veteran's claim.  

A May 2004 VA treatment record showed:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
65
60
LEFT
40
55
55
65

However, an audiology evaluation for evaluation and rating 
purposes should include a Maryland CNC speech discrimination 
test and a puretone audiometry test.  One is not included 
here and so the probative value of this evidence is limited.

The Veteran was provided a VA audiological examination in 
June 2004 that showed:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
65
65
LEFT
45
60
55
65

The right ear average puretone threshold was 55 decibels and 
Maryland CNC speech discrimination was 88 percent.  Under 
Table VI, such hearing acuity is considered Level II.  The 
left ear average puretone threshold was 56 decibels and 
Maryland CNC speech discrimination was 88 percent.  Under 
Table VI, such hearing acuity is considered Level II.  Thus, 
combining the hearing level designations for the two ears 
under Table VII results in a noncompensable rating under Code 
6100.  38 C.F.R. § 4.85.

A May 2005 letter from a private audiologist indicates that 
the Veteran's hearing and speech continued to worsen.  The 
narrative in the letter describing the attached audiogram is 
somewhat confusing, though, as it does not specify specific 
test measurement numbers by ear, which limits its probative 
value for the Board.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Board may not interpret graphical representations 
of audiometric data).  In addition, the report contains no 
Maryland CNC speech discrimination test results that can be 
used for evaluation and rating purposes.  Therefore, taking 
into account the above, the Board finds little probative 
value in this evidence in order to determine when entitlement 
arose for a 10 percent rating for hearing loss.  

The Veteran was provided a VA audiological examination in 
June 2005 that showed:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
65
LEFT
45
60
60
65

The right ear average puretone threshold was 60 decibels and 
Maryland CNC speech discrimination was 72 percent.  Under 
Table VI, such hearing acuity is considered Level V.  The 
left ear average puretone threshold was 58 decibels and 
Maryland CNC speech discrimination was 80 percent.  Under 
Table VI, such hearing acuity is considered Level IV.  Thus, 
combining the hearing level designations for the two ears 
under Table VII results in a 10 percent rating under Code 
6100.  38 C.F.R. § 4.85.

During the Veteran's April 2009 hearing, he testified that he 
filed his claim in April 2004 and when he submitted private 
treatment records in May 2005, they were for his April/May 
2004 claim.  The Veteran testified that the RO associated 
these records as a new claim, when the RO had told him he had 
a year from June 2004 to submit evidence.  The Veteran 
believes that the effective date of his claim should go back 
to the date of his 2004 claim, which the Board notes that the 
VA received in May 2004.  

Reviewing an earlier effective date for an increased rating 
case, three possible dates may be assigned:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased rating in 
this case, the Board must make two essential determinations.  
It must determine (1) when a claim for an increased rating 
was received, and (2) when the date that the increase is 
shown to have occurred (date entitlement arose).  See 38 
C.F.R. §§ 3.155, 3.400(o)(1) (2008).

The Veteran's claim for an increased rating was received on 
May 4, 2004.  The evidence of record does not show that 
entitlement arose for an increased 10 percent rating for 
hearing loss until the June 29, 2005 VA examination report, 
which displays the detailed evidence necessary to support a 
10 percent rating for hearing loss.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The June 29, 2005 VA examination report that demonstrates 
entitlement to a 10 percent rating is dated after the 
currently assigned May 27, 2005, effective date, and 
therefore does not provide the basis for the assignment of a 
prior effective date.  Under the given facts and regulations 
the Board finds the Veteran is not entitled to an effective 
date prior to June 29, 2005.  However, since the Veteran has 
already been assigned an effective date of May 27, 2005, he 
is not entitled to an effective date prior to May 27, 2005 
for an increased 10 percent rating for his service-connected 
hearing loss.   

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating for hearing 
loss, by a letter in June 2004, before the adverse rating 
decision that is the subject of this appeal.  The issue of 
the effective date to be assigned was raised by the Veteran 
in a notice of disagreement.  The Board acknowledges that the 
Veteran was not provided with the specific Section 5103(a) 
notice for his earlier effective date claim as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, 
the Veteran appealed the effective date of the grant of an 
increased evaluation for his hearing loss and participated in 
the claims process, was later provided with information 
concerning effective dates of awards in the statement of the 
case and supplemental statement of the case, and made 
statements, through his representative and during his April 
2009 hearing indicating actual knowledge of what would be 
required for the assignment of an earlier effective date.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
treatment records and VA examinations, as well as private 
medical records submitted by the Veteran.  The Veteran 
testified before the undersigned.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An effective date prior to May 27, 2005 for a 10 percent 
rating for hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


